ACCEPTED
                                                                                03-15-00258-CR
                                                                                        7517768
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          10/23/2015 1:56:55 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                       NO. 03-15-00258-CR
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                   IN THE COURT OF APPEALS              10/23/2015 1:56:55 PM
                                                            JEFFREY D. KYLE
                                                                 Clerk
                    THIRD DISTRICT OF TEXAS

                   SITTING IN AUSTIN, TEXAS


               STEPHANIE MAIE HEINTZLEMANN

                                   Appellant

                                 VS.

                       THE STATE OF TEXAS

                                   The State


 Appealed from the District Court of Burnet County, Texas, 33th/ 424th
                            Judicial District



MOTION FOR AN EXTENSION OF TIME TO FILE APPELLANT’S
                      BRIEF

                                   ALICE PRICE
                                   State Bar No. 00768177
                                   apgregg50@hotmail.com
                                   408 South Liveoak St.
                                   Lampasas, TX 76550
                                   512/556-4777 Phone
                                   512/556-4779 Fax

                                   ATTORNEY FOR APPELLANT
                           NO. 03-15-00258-CR



                      IN THE COURT OF APPEALS

                      THIRD DISTRICT OF TEXAS

                      SITTING IN AUSTIN, TEXAS


                 STEPHANIE MAIE HEINTZLEMANN

                                     Appellant

                                   VS.

                         THE STATE OF TEXAS

                                     The State


  Appealed from the District Court of Blanco County, Texas, 33rd Judicial
                                 District


MOTION FOR AN EXTENSION OF TIME TO FILE APPELLANT’S
                      BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Now comes, STEPHANIE MAIE HEINTZLEMANN, Appellant, and

files his Motion for an Extension of Time to File Appellant’s Brief, and

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, would show

unto the Court the following:

      a.    The deadline for filing Appellant’s Brief is November 2, 2015.
     b.    The length of time requested for the extension of time is 30

           days.

     c.    Appellant requests an extension of time to be able to properly

           prepare Appellant’s arguments for the brief.

     d.    The number of extensions of time which have been previously

           requested regarding Appellant’s Brief is one.

e.         I have been involved in numerous cases in the 27th district court

     in Lampasas, Texas and 424th and 33rd courts in Burnet county that

     have required much court time and time away from my office. I was

     also diagnosed with Shingles earlier this week, and the medication

     that one receives for this treatment is not helping my energy level.

     My son’s back injury continues to improve, but the number of

     appointments to doctors and physical therapists continues as well.

     This turn of events has taken up an unexpected amount of my time,

     that I was devoting to the preparation of this brief.

                                      Respectfully submitted,

                                      /s/ Alice Price
                                      ALICE PRICE
                                      State Bar No. 00768177
                                      408 South Liveoak St.
                                      Lampasas, TX 76550
                                      512/556-4777 Phone 512/556-4779 Fax
                                      ATTORNEY FOR APPELLANT
                        CERTIFICATE OF SERVICE

        I, ALICE PRICE, hereby certify that a true and correct copy of the
foregoing Motion for an Extension of Time to File Appellant’s Brief was
delivered to the office of Mr. Gary Bunyard, Assistant District Attorney for
Burnet/Blanco 33/424th District courts, via facsimile number (325) 247-
5274.


Date:         October 23, 2015

                                      /s/ Alice Price
                                      ALICE PRICE




                   CERTIFICATE OF CONFERENCE

        I, ALICE PRICE, hereby certify that my office has contacted and

conferred with Assistant District Attorney for Burnet County, Gary Bunyard,

on October 23rd, via telephone. The state has no objection to my motion for

an extension of time.



                                      /s/   Alice Price_______
                                      ALICE PRICE